 Fill in this information to identify the case:

 Debtor name            512 W42 Retail LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)               21-11141 (MG)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,518,474.85

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,518,474.85


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           150,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        8,333,206.29


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           8,483,206.29




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         512 W42 Retail LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         21-11141 (MG)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Signature Bank                                          Checking                        5524                                     $1,071.55




           3.2.     Signature Bank                                          Payroll                         2362                                         $27.28




           3.3.     Northern Trust                                          Checking                        4684                                       $537.52



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $1,636.35
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit

 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
 Debtor           512 W42 Retail LLC                                                             Case number (If known) 21-11141 (MG)
                  Name




           8.1.     Prepaid legal fees                                                                                                      $29,800.00




 9.        Total of Part 2.                                                                                                              $29,800.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used    Current value of
                                                      physical inventory         debtor's interest      for current value        debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Retail inventory                                                               Unknown       Recent cost                         $12,825.81



 22.       Other inventory or supplies
           Liquor & Wine                                                                  Unknown       Recent cost                        $147,162.07



 23.       Total of Part 5.                                                                                                             $159,987.88
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
 Debtor         512 W42 Retail LLC                                                            Case number (If known) 21-11141 (MG)
                Name

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures
           Custom seating
           (Dine Rite Seating Products Inc.)                                           Unknown       Recent cost                        $40,000.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Apple Computer Equipment (various)                                          Unknown       Recent cost                          $4,988.83


           iPad Equipment
           (iPad Pro Smart fFolio; iPad Pro 12.9 Smart
           Keyboard; iPad Pro 12.9 Wifi Tablet)                                        Unknown       Recent cost                          $2,451.88


           DJ Equipment (various)                                                      Unknown       Recent cost                          $5,888.97



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles
           42.1. Rabbit Hole Canvas Prints                                             Unknown       Recent cost                        $20,000.00


           42.2.     Decorative Art (OJ Art Gallery)                                   Unknown       Recent cost                          $3,179.15



 43.       Total of Part 7.                                                                                                            $76,508.83
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
 Debtor         512 W42 Retail LLC                                                            Case number (If known) 21-11141 (MG)
                Name


        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used    Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value        debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Bunn Commercial Coffee Grinder                                             Unknown       Recent cost                          $1,200.00


            Bunn BrewWise ThermoFresh Coffee Brewer                                    Unknown       Recent cost                          $1,300.00


            Stage Equipment
            (Trex Commercial Products, Inc.)                                           Unknown       Recent cost                            $580.00




 51.        Total of Part 8.                                                                                                          $3,080.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
 Debtor         512 W42 Retail LLC                                                            Case number (If known) 21-11141 (MG)
                Name

 64.        Other intangibles, or intellectual property
            Three (3) contracts with China DRTV
            (marketing and branding via Direct Response
            Television advertising)                                                       Unknown      N/A                                  $723,023.69



 65.        Goodwill

 66.        Total of Part 10.                                                                                                            $723,023.69
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                   Current value of
                                                                                                                                   debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
                                                                               3,802.93 -                             3,802.93 =
            Due from Z NYC Hotel                                      Total face amount     doubtful or uncollectible amount                         $0.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership
            Intercompany Receivable (MHI 510 W 42 Operating,
            LLC) (Furniture and other fixtures - See Attachment A)                                                                          $323,439.46


            Intercompany Receivable (510 W42 Hotel Operating,
            LLC)                                                                                                                            $200,998.64

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
 Debtor         512 W42 Retail LLC                                                           Case number (If known) 21-11141 (MG)
                Name




 78.       Total of Part 11.                                                                                                        $524,438.10
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
 Debtor          512 W42 Retail LLC                                                                                  Case number (If known) 21-11141 (MG)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $1,636.35

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $29,800.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $159,987.88

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $76,508.83

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $3,080.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                $723,023.69

 90. All other assets. Copy line 78, Part 11.                                                    +                $524,438.10

 91. Total. Add lines 80 through 90 for each column                                                         $1,518,474.85            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,518,474.85




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
In re   512 W42 Retail LLC                                              Case No.      21-11141 (MG)
                                                        Debtor(s)



                                       SCHEDULE A/B – PROPERTY

                                                 Attachment A


                    Item                                                   Value
                    Controls                                        $         47,033.56
                    Audio Mixer                                     $              7,806.40
                    TV Schedule                                     $              7,105.01
                    Stage Projectors                                $              9,600.45
                    Audio Pioneer                                   $         96,084.67
                    Audio Martin                                    $              6,415.33
                    Custom Mobile DJ Booth w/ patch plates          $              2,972.50
                    Lighting Keypads                                $              4,594.50
                    Black Box Stage                                 $         14,632.80
                   Audio Mixers Change Order                        $         18,085.77
                   TV Schedule                                      $              5,675.01
                   Stage Projectors                                 $              7,680.36
                   Audio Pioneer                                    $         76,867.74
                   Audio Martin                                     $              5,132.26
                   Custom Mobile DJ Booth w/ patch plates           $              3,552.50
                   Lighting Keypads                                 $              3,675.60
                   Rabbit Hole Custom Mobile DJ Booth               $              6,525.00
 Fill in this information to identify the case:

 Debtor name          512 W42 Retail LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)              21-11141 (MG)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
        Small Business
 2.1                                                                                                                       $150,000.00             $1,518,474.85
        Administration                                Describe debtor's property that is subject to a lien
        Creditor's Name                               All Assets
        New York District Office
        26 Federal Plaza, Ste 3100
        NewYork, NY
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        8/18/20                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $150,000.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         512 W42 Retail LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)           21-11141 (MG)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $13,525.00
           510 W42 Holdings LLC                                                 Contingent
           510 W 42nd St                                                        Unliquidated
           New York, NY 10036                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Operating expenses
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $532,102.73
           510 W42 Hotel Operating, LLC                                         Contingent
           510 W 42nd St                                                        Unliquidated
           New York, NY 10036                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Rent
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $150,000.00
           AIM Hospitality Group LLC                                            Contingent
           470 7th Avenue Suite #304                                            Unliquidated
           New York, NY 10018                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $2,818.03
           Air Ideal Inc.                                                       Contingent
           51 Windsor Ave                                                       Unliquidated
           Mineola, NY 11501                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                         23234                                            Best Case Bankruptcy
 Debtor       512 W42 Retail LLC                                                                      Case number (if known)            21-11141 (MG)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          Ali Aubuchon                                                          Contingent
          65 South 11th St #2J                                                  Unliquidated
          Brooklyn, NY 11249                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $36,981.56
          All Star Security & Consulting, Inc.                                  Contingent
                                                                                Unliquidated
          1441 Broadway 17th Floor                                              Disputed
          New York, NY 10018
                                                                             Basis for the claim:    Sercurity services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,971.35
          American Protection Bureau                                            Contingent
          75 Larkfield Rd                                                       Unliquidated
          East Northport, NY 11731                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Security services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $416.60
          Americold                                                             Contingent
          80 Smith St, Suite 2                                                  Unliquidated
          Farmingdale, NY 11735                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,000.00
          Amy Gotzler                                                           Contingent
          2905 21st Avenue 2C                                                   Unliquidated
          Astoria, NY 11105                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,585.00
          ASCAP                                                                 Contingent
          21678 Network Place                                                   Unliquidated
          Chicago, IL 60673-1216                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Music license
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $525.00
          Atmosphere Music Inc.                                                 Contingent
          P.O. Box 54487                                                        Unliquidated
          Philadelphia, PA 19148                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor       512 W42 Retail LLC                                                                      Case number (if known)            21-11141 (MG)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,280.84
          Balter Sales Company, Inc.                                            Contingent
          209 Bowery                                                            Unliquidated
          New York, NY 10002                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $37,028.80
          Benuck & Rainey, Inc.                                                 Contingent
          25 Concord Road                                                       Unliquidated
          Lee, NH 03861                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Wages - payroll audit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $27,045.52
          BMF                                                                   Contingent
          50 West 23rd Street, 7th Fl                                           Unliquidated
          New York, NY 10010                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Public relations
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,170.70
          Broadway Party Rentals                                                Contingent
          134 Morgan Ave                                                        Unliquidated
          Brooklyn, NY 11237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $43,080.07
          Canon Financial Services Inc.                                         Contingent
          14904 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693-0149                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease of office equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,000.00
          Cenk Fikri Inc.                                                       Contingent
          635 West 42nd Street, #26G                                            Unliquidated
          New York, NY 10036                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Logistics & Construction
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,192.30
          Cerus Hospitality Consulting                                          Contingent
          Matt Wagman                                                           Unliquidated
          New York, NY 10016                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consulting
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor       512 W42 Retail LLC                                                                      Case number (if known)            21-11141 (MG)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Cesar Desir                                                           Contingent
          10 Argyle Rd, Apt 9A                                                  Unliquidated
          Brooklyn, NY 11218                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $452,986.35
          China DRTV, Inc.                                                      Contingent
          19/F, 20th Building 487                                               Unliquidated
          Tianlin Road Shanghai                                                 Disputed
          200233 China
                                                                             Basis for the claim:    Note payable
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,742.00
          City Aquarium LLC                                                     Contingent
          306 Stagg St                                                          Unliquidated
          Brooklyn, NY 11206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $74,859.98
          ConEd                                                                 Contingent
          P.O. BOX 1701                                                         Unliquidated
          New York, NY 10116-1701                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,435.49
          Creative Promotional Products                                         Contingent
          7300 N Monticello                                                     Unliquidated
          Skokie, IL 60076                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,000.00
          Creative Sting                                                        Contingent
          779 Coral Tree Way                                                    Unliquidated
          Upland, CA 91784                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,941.25
          Cross-Fire & Security                                                 Contingent
          1756 86th Street                                                      Unliquidated
          Brooklyn, NY 11214                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Security services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor       512 W42 Retail LLC                                                                      Case number (if known)            21-11141 (MG)
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Dawnita Moore                                                         Contingent
          170 Delancey Street, Apt 5                                            Unliquidated
          New York, NY 10002                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $653.22
          Door 2 Door Locksmith                                                 Contingent
          408 W 39th St                                                         Unliquidated
          New York, NY 10018                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $150.00
          Douglas Keenan                                                        Contingent
          216 Doe Trail                                                         Unliquidated
          Morganville, NJ 07751                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $35,750.00
          E. Phillips                                                           Contingent
          7 John Drive                                                          Unliquidated
          Old Bethpage, NY 11804                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,484.00
          EagleMasterSigns                                                      Contingent
          156 East 23rd Street                                                  Unliquidated
          New York, NY 10010                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $40,090.63
          Empire Merchants                                                      Contingent
          16 Bridgewater Street                                                 Unliquidated
          Brooklyn, NY 11222                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,873.32
          Event Rentals Group LLC                                               Contingent
          357 Scally Place                                                      Unliquidated
          Westbury, NY 11590                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor       512 W42 Retail LLC                                                                      Case number (if known)            21-11141 (MG)
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,200.48
          First Insurance Funding                                               Contingent
          450 Skokie Boulevard, Ste 1000                                        Unliquidated
          Northbrook, IL 60062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance Premium
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,175.03
          Fulton Fish Market.com                                                Contingent
          800 Food Center Drive, Unit #4                                        Unliquidated
          Bronx, NY 10474                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,436.60
          Gomillion & Leupold                                                   Contingent
           Studios Corp.                                                        Unliquidated
          779 Coral Tree Way                                                    Disputed
          Upland, CA 91784
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,012.89
          Halex Productions, Inc                                                Contingent
          1020 15th St, Apt 3                                                   Unliquidated
          Denver, CO 80202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.00
          Hannah Pauker                                                         Contingent
          1701 Hights Farm Rd                                                   Unliquidated
          Monroe Township, NJ 08831                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,732.50
          Helbraun & Levey LLP                                                  Contingent
          110 Williams Street                                                   Unliquidated
          Suite 1410                                                            Disputed
          New York, NY 10038
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $30,000.00
          HG Management, LLC                                                    Contingent
          5662 W Clubhouse Drive                                                Unliquidated
          Hurricane, UT 84737                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Management fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor       512 W42 Retail LLC                                                                      Case number (if known)            21-11141 (MG)
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,187.70
          Illy Cafe North American, Inc                                         Contingent
          800 Westchester Ave,                                                  Unliquidated
          Suite S440                                                            Disputed
          Port Chester, NY 10573
                                                                             Basis for the claim:    Equipment purchase
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,504.13
          JD Audio Video Design, Inc.                                           Contingent
          2010 Jones Rd                                                         Unliquidated
          Fort Lee, NJ 07024                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,100.00
          Kaestner Dale McFarlane                                               Contingent
          374 Eastern Parkway Apt B1                                            Unliquidated
          Brooklyn, NY 11225                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.00
          Lanborkan INC                                                         Contingent
          68-39 Clyde St                                                        Unliquidated
          Forest Hills, NY 11375                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,450.00
          Lectro Raiders Entertainment Co.                                      Contingent
          2232 7th Ave #3                                                       Unliquidated
          New York, NY 10027                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $595.57
          LFB Media Sub, LLC                                                    Contingent
          50 West 23rd Street                                                   Unliquidated
          Floor 7                                                               Disputed
          New York, NY 10010
                                                                             Basis for the claim:    PR & publicity services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $543.79
          Manhattan Fire & Safety Corp                                          Contingent
          242 West 30th St, 7th Fl                                              Unliquidated
          New York, NY 10001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor       512 W42 Retail LLC                                                                      Case number (if known)            21-11141 (MG)
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,635.25
          Manhatten Beer Distr.                                                 Contingent
          955 East 149th Street                                                 Unliquidated
          Bronx, NY 10455                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $34,125.00
          Marcum LLP                                                            Contingent
          730 Third Avenue                                                      Unliquidated
          11th Floor                                                            Disputed
          New York, NY 10017
                                                                             Basis for the claim:    Recruitment
          Date(s) debt was incurred      2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,232.00
          Maya Graffagna                                                        Contingent
          509 W161st St Apt 5C                                                  Unliquidated
          New York, NY 10032                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,896,806.50
          MHI 510 W42 Operating LLC                                             Contingent
          510 W 42nd St                                                         Unliquidated
          New York, NY 10036                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Operating expenses and payroll
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,655.64
          Mr. T Carting                                                         Contingent
          73-10 Edsall Ave                                                      Unliquidated
          Glendale, NY 11385-8220                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,358.00
          North Shore Linen                                                     Contingent
          20 Rider Place                                                        Unliquidated
          Freeport, NY 11520                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,055.00
          NYC Fire Department                                                   Contingent
          PO Box 412014                                                         Unliquidated
          Boston, MA 02241-2014                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor       512 W42 Retail LLC                                                                      Case number (if known)            21-11141 (MG)
              Name

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $61.94
          NYC Produce                                                           Contingent
          532 Bryant Ave                                                        Unliquidated
          Bronx, NY 10474                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,972.71
          NYSIF Worker's Compensation                                           Contingent
          P. O. Box 66699                                                       Unliquidated
          Albany, NY 12206                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Worker's Compensation
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $70.20
          Ocean Providence                                                      Contingent
          76 Apollo Street                                                      Unliquidated
          Brooklyn, NY 11222                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $31,633.13
          OJ Art Gallery                                                        Contingent
          249 East 57th Street                                                  Unliquidated
          New York, NY 10022                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $276.50
          Pat LaFrieda                                                          Contingent
          3701 Tonnelle Ave North                                               Unliquidated
          North Bergen, NJ 07047                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,013.50
          Paul Johnson                                                          Contingent
          817 Firethorn Dr.                                                     Unliquidated
          Union, NJ 07083                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,580.06
          PB Membership Club LLC                                                Contingent
          One World Trade Center, Ste 47A                                       Unliquidated
          New York, NY 10007                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Membership chargebacks
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor       512 W42 Retail LLC                                                                      Case number (if known)            21-11141 (MG)
              Name

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,321.00
          Pedersen & Sons Surety                                                Contingent
          Bond Agency, Inc.                                                     Unliquidated
          15 Maiden Lane, Ste 800                                               Disputed
          New York, NY 10038
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,520.99
          Pepsi-Cola Bottling CO. Of NY                                         Contingent
          P.O. Box 741076                                                       Unliquidated
          Atlanta, GA 30374-1076                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.00
          Petrossian                                                            Contingent
          1139 47th Avenue                                                      Unliquidated
          Long Island City, NY 11101                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,529.57
          Piccinini Bros                                                        Contingent
          633 Ninth Ave                                                         Unliquidated
          New York, NY 10036                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $600.00
          Play Music Artist                                                     Contingent
          Management, LLC                                                       Unliquidated
          95 Wall St #722                                                       Disputed
          New York, NY 10005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $185,156.03
          PLBY Group, Inc.                                                      Contingent
          311 West 43rd Street, 12th Fl.                                        Unliquidated
          New York, NY 10036                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Licensing fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,505.95
          Posy Floral Design Inc.                                               Contingent
          11 East 78th Street                                                   Unliquidated
          New York, NY 10021                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor       512 W42 Retail LLC                                                                      Case number (if known)            21-11141 (MG)
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,844.00
          Print International                                                   Contingent
          117 Fulton Avenue                                                     Unliquidated
          Hempstead, NY 11550                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,500.00
          Roche Enterprises, Ltd.
          81 Burton Road                                                        Contingent
          Derby                                                                 Unliquidated
          DE1 1TJ                                                               Disputed
          Derbyshire, UK
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $279.92
          SEATED                                                                Contingent
          36 West 20th St 9th Floor                                             Unliquidated
          New York, NY 10011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $890.00
          SHH Group, LLC                                                        Contingent
          10181 Scripps Gateway CT                                              Unliquidated
          San Diego, CA 92131                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $737,275.00
          Signature Bank                                                        Contingent
          565 Fifth Avenue                                                      Unliquidated
          New York, NY 10017                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    SBA loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $737,275.00
          Small Business Administration                                         Contingent
          New York District Office                                              Unliquidated
          26 Federal Plaza, Ste 3100                                            Disputed
          NewYork, NY
                                                                             Basis for the claim:    Paycheck Protection Program Loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,875.94
          Southern Glazer's Wine and Spirits LLC                                Contingent
          PO Box 3143                                                           Unliquidated
          Hicksville, NY 11802                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor       512 W42 Retail LLC                                                                      Case number (if known)            21-11141 (MG)
              Name

 3.75      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,000.00
           Stessel Enterprises LLC                                              Contingent
           18 Curtis Drive                                                      Unliquidated
           Lincoln Park, NJ 07035                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,657.88
           Sysco                                                                Contingent
           20 Theodore Conrad Dr                                                Unliquidated
           Jersey City, NJ 07305                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Services rendered
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,100.00
           Talia Castro-Pozo                                                    Contingent
           340 Upper Blvd.                                                      Unliquidated
           Ridgewood, NJ 07450                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,846.15
           Taylor Rose Enterprises Inc.                                         Contingent
           1101 Stewart Ave, Ste 104                                            Unliquidated
           Garden City, NY 11530                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,245.00
           Time Warner Cable                                                    Contingent
           P.O. Box 742663 Cincinnat                                            Unliquidated
           Cincinnati, OH 45274-2663                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $8,750.00
           Tony Nights Group                                                    Contingent
           135 E 54th St, Apt 3m                                                Unliquidated
           New York, NY 10022                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $85.00
           United Restaurants of New York                                       Contingent
           PO Box 769                                                           Unliquidated
           Armonk, NY 10504                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 12 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor       512 W42 Retail LLC                                                                  Case number (if known)        21-11141 (MG)
              Name


           Name and mailing address                                                              On which line in Part1 or Part 2 is the     Last 4 digits of
                                                                                                 related creditor (if any) listed?           account number, if
                                                                                                                                             any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                  8,333,206.29

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                     8,333,206.29




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         512 W42 Retail LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         21-11141 (MG)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Ice machine
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                8/7/2023
                                                                                    ICEsurance Inc.
             List the contract number of any                                        500 Fenimore Rd
                   government contract                                              Mamaroneck, NY 10543


 2.2.        State what the contract or                   Car lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                11/20/2021
                                                                                    Manhattan Motorcars Inc.
             List the contract number of any                                        711 11th Avenue
                   government contract                                              New York, NY 10019


 2.3.        State what the contract or                   Ticketing services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                1/5/2022
                                                                                    Ticketweb, Inc.
             List the contract number of any                                        685 Market St, Ste 200
                   government contract                                              San Francisco, CA 94105




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         512 W42 Retail LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         21-11141 (MG)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 19, 2021                           X /s/ Theresa M. Roche
                                                                       Signature of individual signing on behalf of debtor

                                                                       Theresa M. Roche
                                                                       Printed name

                                                                       Manager of ACT Hotel Capital Holdings, LLC,
                                                                       manager of MHI 510 W42 Operating LLC,
                                                                       sole member of 512 W42 Retail LLC
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
